PER CURIAM This decree must be affirmed, owing to the appellants’ noncompliance with Supreme Court Rule 9. Instead of submitting an abstract of the record, as the rule requires, the appellants have simply printed the record, including 265 pages of testimony in question and answer form. That is followed by a ten-page brief, arguing only an issue of fact turning upon the preponderance of the evidence. Under our settled practice an affirmance is required. Sellers v. Harvey, 222 Ark. 804, 263 S.W. 2d 86; Gray v. Ouachita Creek Watershed Dist., 239 Ark. 141, 387 S.W. 2d 605. As pointed out many years ago, the rule is for the convenience of the court, to aid in the dispatch of its business. St. Louis & S.F. R.R. v. Newman, 105 Ark. 63, 150 S.W. 560. This instance demonstrates the need for the rule. This case and thirteen others were in the weekly submission on March 29. The printed abstracts and briefs totaled 2,516 pages, plus a number of exhibits. Obviously the court’s constantly increasing caseload cannot be managed if records are printed in full, in disregard of the rule. Decree affirmed.